The record in the case before us discloses that the federal District Court had first acquired jurisdiction and had exercised its jurisdiction by assigning the cause for trial, also by refusing to dismiss the action on the motion of the appellant, the federal court had decided that it should retain jurisdiction for a determination of the cause.
It is my view therefore that under the circumstances as presented, the Common Pleas Court was not compelled to retain and determine the cause when it was clear the federal District Court had authority to find that it should retain and finally decide the cause.
The Common Pleas Court dismissed the action after it was shown that the Federal District Court had first acquired jurisdiction and had also determined that it should retain and decide the cause.
As stated above, it is clear that the Federal District Court had authority under the federal act to retain jurisdiction for a final determination of the cause.
It is my opinion that the provision of the Federal Employers' Liability Act relative to concurrent jurisdiction did not require the state court to retain and exercise jurisdiction in opposition to the decision of the Federal District Court that it would retain and determine the cause.
It is not my view that our state courts are authorized to dismiss actions in all Federal Employers' Liability Act cases where federal courts have first acquired jurisdiction. Nevertheless, it is my opinion that the Common Pleas Court was justified in dismissing the action under the peculiar circumstances presented in the case before us.
I therefore concur in affirming the judgment of the Common Pleas Court. *Page 346